Citation Nr: 1506884	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-28 575	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 1971 Board decision that denied a separate compensable rating for residuals of a gunshot wound (GSW) to Muscle Group (MG) XX.


REPRESENTATION

Moving party represented by:  Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The moving party in this case, the Veteran, served on active duty from July 1966 to April 1969.  In September 2012, he filed a motion with the Board to revise an April 1971 Board decision (that, in pertinent part, denied a separate compensable rating for residuals of a GSW to MG XX) on the basis that that decision was clearly and unmistakably erroneous.  This motion is before the undersigned Veterans Law Judge who has been designated to make the final ruling on the motion for VA.


FINDINGS OF FACT

1.  An April 1971 Board decision denied the Veteran's appeal seeking increased disability ratings for residuals of GSW of the chest (including denying assignment of a separate compensable rating for the GSW injury to MG XX), finding no more than moderately severe injury to MG XXI and slight residuals to MG XX.

2.  It is not shown that the correct facts (as they were known at the time) were not before the Board in April 1971, or that the Board incorrectly applied statutory or regulatory provisions then in effect such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The April 1971 Board decision, denying (in pertinent part) assignment of a separate compensable rating for the GSW injury to MG XX, is not clearly and unmistakably erroneous; revision of that decision is not warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties "to notify" and "to assist" a claimant seeking VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such duties to notify and assist do not apply in a claim of CUE.  Determinations regarding CUE are based on the facts of record at the time of the decision challenged, and further factual development would not be appropriate.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

CUE Legal Criteria

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c).  It is apparent that Congress, in creating § 7111, intended VA to follow the established case law defining a viable claim of CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court): Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997); and Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

CUE is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error; generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains CUE.  38 C.F.R. § 20.1411(a).

As a threshold matter, a claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

In September 2012, the Veteran's attorney submitted a Motion for Revision of the April 1971 Board decision, specifying that the alleged CUE "was committed by the Board when they affirmed the Regional Office failure to grant a separate compensable rating for a through-and-through wound to MG XX...."  The Motion argues that this "was clear and unmistakable error, not following the pertinent regulations and statutes, as the service records in the file at that time indicated the veteran's wound was a 'through-and-through' wound when the missile 'punctured the muscles of the low back and was lying under the fascia of the skin of the low back.'"  The Motion argues that "38 C.F.R. § 4.56 (d)(2)(iii) indicates that if the missile passes through muscle tissue it is a through-and-through injury."  The Motion further argues that "Fascia is the fibrous tissue that covers the skin and muscles; and, thus, it was manifest from the service medical records that the veteran suffered a through-and-through injury."  In this light, the Motion asserts: "At least a 'moderate' rating is required for such a wound under 38 C.F.R. § 4.56(d)."  The Motion goes on assert that "before the 1997 amendments, 38 C.F.R. § 4.56(b) [now 4.56(c)(2)] clearly did not even require muscle damage to warrant a 'moderate' rating for a through-and-through wound."  The Motion concludes with the assertion: "The undisputed evidence is that the missile passed through and through his spinal muscles and a separate compensable rating would be awarded."

At the time of the Board's April 1971 decision, the Veteran's "Residuals of GSW of chest (MG XXI) moderately severe with slight residuals to MG XX" was rated 20 percent disabling under 38 C.F.R. §§ 4.72, 4.73 Diagnostic Code 5321 for moderately severe or severe injury to MG XXI, with no additional compensable rating for what was found to be slight residuals in MG XX under Diagnostic Code 5320. 

At the time of the April 1971 Board decision, 38 C.F.R. § 4.72 concerning "Rating muscle injuries" provided, in pertinent part: "The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle or group of muscles is damaged.  A through and through injury, with muscle damage, is always at least a moderate injury for each group of muscles damaged."  38 C.F.R. §§ 4.72 (1970).

At the time of the April 1971 Board decision, 38 C.F.R. § 4.73, Diagnostic Code 5320 concerning injury to MG XX, provided (for the lumbar region) a 0 percent rating for slight injury, a 20 percent rating for moderate injury, a 40 percent rating for moderately severe injury, and a 60 percent rating for severe injury.  The provision characterizes MG XX as "Spinal muscles.  Sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  (Function: Postural support of body.  Extension and lateral movements of spine.)"  38 C.F.R. § 4.73, Diagnostic Code 5320 (1970).

At the time of the April 1971 Board decision, 38 C.F.R. § 4.73, Diagnostic Code 5321 concerning injury to MG XXI provides a 0 percent rating for slight injury, 10 percent for moderate injury, and 20 percent for moderately severe or severe injury.  The provision characterizes MG XXI as "Muscles of respiration.  Thoracic muscle group."  38 C.F.R. § 4.73, Diagnostic Code 5321 (1970).

Factual Background

The Veteran's contentions identifying an alleged CUE in the April 1971 Board decision direct attention to particular facts concerning the shown nature of the GSW pertinent to the rating determination made by the April 1971 Board decision.  The Veteran contends, as explained in the September 2012 motion, that there was CUE in the "failure to grant a separate compensable rating for a through-and-through wound to MG XX."  The Veteran argues that "it was manifest from the service medical records that the veteran suffered a through-and-through injury" to MG XX, such that a separate compensable rating was for assignment.  Accordingly, the most pertinent factual evidence to consider in determining the validity of the CUE assertion in this matter is any evidence of record in April 1971 that may show that the Veteran had a through-and-through injury to MG XX.  The Board's discussion shall focus upon evidence concerning the nature and track of the pertinent in-service GSW and any shown through-and-through wounding of MG XX.

The medical evidence of record at the time of the April 1971 Board decision included the Veteran's service treatment records (STRs), VA examination reports dated in June 1969 and October 1970, and written statements presenting the Veteran's testimony.

A Naval Hospital record summarizing treatment from February to April 1967 shows that the Veteran "was shot by enemy small arms fire.  28 February 1967, 1400 hours."  This occurred "approximately four hours prior to admission."  The report notes that "[t]he shrapnel struck the right flank," and "... a tube was placed in the right pleural space at another medical facility...."  Physical examination revealed "large bore plastic tube in the right chest with a minimal amount of bloody drainage," with "... an entry wound over the right flank area, approximately six inches to the right of themidline [sic]."  Additionally, "X-ray of the chest revealed an area of contusion in the right lower lung field but complete expansion of the lung and no hemothorax," and there "was distended bowel on the abdominal films...."  The report described completion of "Debridement and closure, wound, right flank" in which "the entry wound was debrided and the metallic foreign body recovered...."  Another February 1967 STR describes the GSW as of the right chest, and notes that the Veteran "feels pain in low back."  Another STR from this time further describes the wound of the right chest, and notes: "Back: Tender swelling over lumbar spine."  Other records from this time show essentially consistent information.

A March 1967 operation report shows that the Veteran had a "penetrating wound of the posterior lateral lower right chest wall...."  The report describes that "[t]he missile tract was explored and found to enter the pleural cavity," and that the "deepmuscle [sic] layers were then closed to seal off the pleural cavity...."  Furthermore, a "metallic foreign body was palpable over the 4th lumbar vertebral spine," and a "small skin incisionwas [sic] made over this foreign body and was carrieddown [sic] to the fascial layer to expose theforeign [sic] body which was then removed."  A handwritten "OR Note" from the same date describes that "the chest wound was debrided + partially closed.  Metallic F.O. removed from lumbar back."

An April 1967 STR describes that the Veteran was "having severe back pain."  A May 1967 STR indicates that the Veteran had "persistent low back pain."

A June 1967 STR notes that the Veteran complained of back stiffness "when he gets up in the mornings and when he bends over, around the area where he was operated on."  The report notes that the Veteran was "wounded" with "[b]ullet lodged in lumbar region."  The impression was "adhesions."  A July 1967 STR describes continuing back complaints.

An August 1967 STR includes reference to back symptoms with a medical impression of "Essentially normal back," with a note from the examiner that appears to be opining that "old wound has little significance as far as present problem is concerned.  Present difficulty is so minor that no treatment is necessary."

A September 1967 STR shows that the Veteran's continued complaints of pain in the low back were aggravated with pain radiating to left buttock.  The examiner opined: "I believe this pt. has genuine back complaints which may represent a HNP at L3, L4."  Another September 1967 STR documents ongoing back complaints associated with the area of the site where the foreign object was surgically removed.  The Veteran was found that have "lumbosacral postural strain" with "absolutely no posture findings of consequence" with symptoms that "can be easily remedied by Williams exercises."  There was "no need for future return."

A January 1968  STR describes the Veteran's complaints of "aching pain in thoracic spine and flank recurring since shrapnel wound to R flank in February 1967."  The report indicates an increase in pain during the prior two weeks.  Examination revealed the scar at the surgical site with "otherwise back WNL [within normal limits]."

A February 1968 STR shows that the Veteran described back pains since February 1967 that had previously been intermittent but had been worsening.  Examination findings were within normal limits.  The impression was lumbosacral strain and exercise was prescribed.

June 1968 STRs include a report that refers to ongoing back complaints with normal clinical findings, and a diagnostic note that the examiner "can find no evidence of lumbo sacral spine disease at this time."

October 1968 STRs include reports of continuing back pain resulting in a referral for the Veteran to be evaluated for "any psychiatric origin for lower back pain."  The October 1968 psychiatric STR notes that the Veteran "has had low back pain since his injury in Viet Nam."  The report describes that the Veteran "has letters from doctors which reveal that 'scar tissue' was found that could cause the pain, as well as evidence of some metal fragments, and a slight curvature of the spine."  However, the report further explains: "Further examination by the Navy doctors at this institution seems to deny the previous findings.  Presently patient feels he has pains and the doctors can find no reason for it; therefore, he is sent to the psychiatrist."  The examination found no psychological disease.

Other STRs from 1967 and 1968 referring to the GSW describe chest findings rather than any findings describing the Veteran's back.

A February 1969 medical examination report from around the time of the Veteran's separation from active duty service shows a gunshot entry wound of the right anterior chest with "exit wound midline lower back."  Clinical evaluation of the chest had abnormal findings associated with the GSW, but the spine and associated musculoskeletal findings were clinically normal.

The Veteran was discharged from active duty in April 1969.

A June 1969 VA examination report shows, in pertinent part, that the Veteran continued to have back complaints, with a noted history of having "received shell fragment wounds on the 28th of February 1967 in combat in Vietnam."  The Veteran described: "Occasionally on taking a deep breath he'll feel a tightness on the right side of the chest.  Otherwise, the chest is asymptomatic."  The Veteran further explained that he "notices occasional sticking sensation and stiffness in the low back region.  Sometimes he can't even lay down without it hurting.  The symptoms are aggravated by using the back a lot."  Examination revealed a scar on the lateral aspect of the right chest, a scar on the posterolateral aspect of the right chest, and "[o]ver the midline of the lumbar region in the upper lumbar area is a 1-1/2 x 1/4 where the shell fragment was removed following its wound of entry on the posterolateral aspect of the right chest."  The examiner found: "The back has no muscle spasm and a normal range of motion with no tenderness on lateral flexion, but some tenderness complained of on anterior flexion and hyperextension and mild tenderness to percussion over the upper lumbar area."  The listed diagnoses included one finding concerning the back: "Residuals, SFW, lumbar region."  The associated X-ray report of the lumbar spine indicated: "Negative lumbar spine."

The report of an October 1970 follow-up to the VA examination further describes that "since his previous examination the low back seems to stick quite often.  He states that after standing in a flexed position for awhile [sic] he has to force himself back up into extension."  The examiner found: "Over the upper lumbar region of the midline of the back is a 2" well healed scar.  There is no underlying involvement of the musculature in this wound."  Furthermore, the examiner found: "Patient has no muscle spasm.  He has a normal range of motion, however, on arising from a flexed position he has tenderness noted and also on hyperextension."  A diagnosis of "Residual SFW lumbar region" was repeated.

In April 1971, the Board issued a decision that (in pertinent part) denied assignment of a separate compensable rating for the GSW under Diagnostic Code 5320 for MG XX (while also denying a rating in excess of 20 percent for the GSW under Diagnostic Code 5321 for MG XXI).  See 38 C.F.R. §§ 4.72, 4.73, Diagnostic Codes 5230 and 5231 (1970).

A July 2012 Board decision adjudicated an appeal seeking increased disability ratings for the residuals of the GSW and awarded a separate 20 percent rating for residuals of GSW to MG XX under Diagnostic Code 5320.  The decision was based upon finding: "Specifically, the November 2011 VA examination for muscles noted the VA examiner's findings that the Veteran's residuals of GSW, MG XX, was the result of a through and through wound."

Analysis

The April 1971 Board decision found: "The medical findings pertaining to the back show only a slight degree of disability, clinically demonstrated by tenderness on flexion and hyperextension."  On this basis, the Board's decision found that there was no basis for assignment of a separate compensable rating for MG XX under Diagnostic Code 5320.

On its own terms, the Veteran's allegation of CUE described in the September 2012 Motion hinges upon acceptance of the key assertion that "it was manifest from the service medical records that the veteran suffered a through-and-through injury....  The undisputed evidence is that the missile passed through and through his spinal muscles and a separate compensable rating would be awarded."  However, the Board is unable to agree with the Veteran's attorney's description of the evidentiary record at the time of the April 1971 Board decision to the extent that he asserts that the evidence of record in April 1971 undebatably demonstrated through-and-through injury of MG XX.

In essence, the allegation of CUE relies upon the implicit assertion that the April 1971 Board decision should have interpreted the available evidence showing that a shell fragment / foreign object was removed from the Veteran's fascia under the skin of the back area as demonstrating that the GSW involved a through-and-through injury of MG XX.  However, the Board is unable to find that it is undebatable that the presence of the shrapnel in the fascia under the skin of the Veteran's back is indicative that the associated GSW involved a through-and-through wound of the muscle in MG XX.  In the evidence of record at the time of the April 1971 Board decision, there was no clear and unmistakable indication of a through-and-through injury to MG XX and there was no clear and unmistakable indication that the GSW penetrated the muscles of MG XX.  Although the Veteran's attorney insists that the matter is undebatable, this allegation of CUE relies essentially upon an insistence that the Board should have interpreted the evidence differently.  A disagreement as to how the facts were weighed or evaluated does not constitute CUE.  38 C.F.R. § 20.1403(d).

The Board notes that the September 2012 Motion for Revision submitted by the Veteran's attorney implies that the STRs expressly indicate that the GSW punctured the muscles of the Veteran's low back and MG XX.  In this regard, the Motion states: "the service records in the file at that time indicated the veteran's wound was a 'through-and-through' wound when the missile 'punctured the muscles of the low back and was lying under the fascia of the skin of the low back.'"  The Board has attempted to locate within the STRs the language the Motion appears to be quoting, but the Board has been unable to find any STR (or other evidence of record at the time of the April 1971 Board decision) that identifies a "through-and-through" wound or any wounding that "punctured the muscles of the low back."

The Board notes that a prior May 2009 brief from the Veteran's attorney concerning an appeal before the Board at that time stated: "The Operative Report dated 1 Mar 67 shows the veteran indeed had the penetrating wound in the lower right chest that was debrided, and it also indicated that the missile had penetrated the chest muscle and the muscle in the low back and was lying under the fascia of the skin in the low back.  This record solidifies the fact that both wounds were through and through mandating at least a 'moderately severe' rating."  The Board has carefully considered the STRs, with special attention to the March 1967 STRs apparently identified by the Veteran's attorney, but finds that the March 1967 evidence shows a "penetrating wound of the posterior lateral lower right chest wall," that "[t]he missile tract was explored and found to enter the pleural cavity," that a "metallic foreign body was palpable over the 4th lumbar vertebral spine," and that a "small skin incisionwas [sic] made over this foreign body and was carrieddown [sic] to the fascial layer to expose theforeign [sic] body which was then removed."  The Board understands that the showing of a penetrating entrance wound in the chest with specific information of penetration into the pleural cavity considered together with the detection of shrapnel in the fascia under the skin of the Veteran's back near MG XX may suggest the possibility that the shrapnel passed through-and-through MG XX.  However, the March 1967 evidence (and the rest of the evidence of record in April 1971) does not clearly and undebatably indicate the existence of a through-and-through wound of MG XX.  There is specific and express indication of penetrating wounding to MG XXI, but no such express indication concerning MG XX despite the fact that thorough and repeated medical evaluation of the wound's details and track were completed and documented.  The fact that shrapnel was found in the fascia under the skin of the back, even when considered in the context of the other information of record in April 1971, is suggestive evidence; the Board cannot conclude that the evidence clearly and undebatably demonstrated through-and-through injury to MG XX as the Veteran's attorney appears to argue.

The Board has given careful consideration to the language of applicable version of 38 C.F.R. § 4.72 stating that "The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle or group of muscles is damaged."  38 C.F.R. §§ 4.72 (1970).  Again, the Board recognizes the suggestion that the presence of a piece of a metallic foreign body in the fascia under the skin of the Veteran's back could indicate that the GSW passed through-and-through MG XX to arrive there.  However, in order to conclude that it was CUE for the April 1971 Board decision to fail to find that the GSW involved through-and-through injury to MG XX, the Board must now find that it was undebatably clear in April 1971 that the GSW involved through-and-through injury to MG XX.  The Board is simply unable to find at this time that the evidence of record in April 1971 showed clearly and unmistakably that the GSW penetrated MG XX; the STRs appear to present detailed findings of the medically found track of the GSW (through the right flank chest wall and into the pleural cavity) without any reference to penetration of muscle tissue in MG XX.  Recovery of a metallic foreign object in the back was accomplished through a "small skin incision ... down to the fascial layer" that resulted in no notation of involvement of any MG XX muscle tissue; neither this nor any other procedure of evaluating and treating the wound  or the back produced any notation of any medically observed damage or penetration of muscle in MG XX.  The Board is not able to conclude that it was clearly and unmistakably evident that the projectile penetrated specifically through MG XX in order to arrive in the fascial layer under the skin of the lumbar region.

The Board recognizes that a reasonable mind might conclude that the GSW probably passed through MG XX to arrive in the fascia layer under the skin near the spine (as indicated by clear medical evidence developed after April 1971, leading to the later award of a disability rating contemplating through-and-through injury to MG XX).  Nevertheless, under the CUE standard applicable in this analysis, the Board concludes that it was not CUE for the April 1971 Board decision to fail to conclude that the GSW involved through-and-through injury to MG XX based on the evidence available at that time.  The April 1971 Board decision contemplated that the GSW included slight involvement of MG XX around the spine, which reasonably accounts for the Veteran's shown persistent complaints of low back pain with thorough medical evaluations finding no significant physical pathology beyond postural strain.  The Board understands that medical evidence developed decades later eventually established that the GSW had caused a through-and-through injury to MG XX after all.  Nevertheless, the April 1971 Board decision's finding that no through-and-through injury to MG XX was shown by the evidence of record at that time appears to have been reasonably supported by the evidence of record at the time.

None of the moving party's arguments raise an error of fact or law, to which reasonable minds could not differ, that would have manifestly changed the outcome of the April 1971 Board decision.  To the extent the Veteran has expressed disagreement as to how the Board weighed and evaluated the facts in rendering the April 1971 decision, such disagreement does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  Under these circumstances, the Board must conclude that the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in April 1971; or that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.  Accordingly, the criteria for revision (or reversal) of a Board decision based on CUE are not met with respect to the April 1971 Board decision that denied an appeal seeking (in pertinent part) a separate compensable rating for GSW to MG XX, and the Motion for revision or reversal of that decision must be denied.


ORDER

The Motion for revision or reversal of an April 1971 Board decision (that denied assignment of a separate compensable rating for GSW injury to MG XX) based on an allegation of CUE in that decision is denied.



                       ____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



